Citation Nr: 1021853	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the August 2006 rating 
decision, service connection for thrombosis of the left leg 
and service connection for bilateral jungle rot were denied.  
In the April 2009 rating decision, service connection for 
PTSD was granted with a 30 percent disability rating assigned 
effective May 8, 2008.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in a videoconference hearing in November 
2009.  A transcript is of record.  

The issue of service connection for diabetes, to include as 
due to herbicide exposure, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing, the Veteran and his representative 
referenced VA medical center (VAMC) records that showed 
elevated glucose readings in 2009, and alluded to the fact 
that the Veteran's current lower extremity symptoms may be 
related diabetes, which in turn may be due to herbicide 
exposure in service.  The most recent VAMC treatment note of 
record is dated in December 2008.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in the possession of the VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In terms of the Veteran's claim for a lower extremity 
disorder, the Veteran stated during the November 2009 hearing 
before the Board that his current lower extremity symptoms 
may be related to thrombosis or peripheral neuropathy and 
stated that both could be due to herbicide exposure.  The 
record demonstrates that the Veteran was diagnosed with deep 
vein thrombosis in August 1986 and again in January 2002.  In 
a November 2006 Independent Medical Examination, the Veteran 
was noted, in relevant part, to have peripheral edema and was 
diagnosed with venous insufficiency bilaterally and 
hemosiderin deposits.  Moreover, as the Veteran's service 
personnel records show that he served in Vietnam from June 
1970 to May 1971, and there is no evidence to the contrary, 
he is presumed to have been exposed to herbicide agents 
during active duty service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307 (a)(6)(i) and (iii), 3.309(e) (2009).  

The law provides that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for several disorders, including 
acute and subacute peripheral neuropathy.  Thrombosis is not 
included among the disorders with a recognized presumptive 
connection to herbicide exposure.  Nevertheless, the Veteran 
could still establish service connection for these conditions 
with competent evidence that they were incurred in service, 
were present during other presumptive periods, or by 
submitting medical or scientific evidence that they were in 
fact due to herbicide exposure during service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

VA is obliged to provide a medical examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Given that the record shows current 
lower extremity symptoms, in-service exposure to herbicides, 
and the contention that the current symptoms are related to 
the presumed exposure, the Veteran must be provided with a VA 
examination to determine whether any current lower extremity 
disability was incurred in or is due to service.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.   
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The Veteran contends that he incurred a skin condition during 
active duty service in Vietnam.  Specifically, he reported in 
an application for Social Security Administration Disability 
Benefits submitted around September 2006 that his feet burned 
and stung, were cracked and had an odor, which he attributed 
to jungle rot incurred in service.  He further stated during 
the November 2009 hearing before the Board that he has been 
suffering with peeling, splitting, itching, and burning skin 
since service.  

VAMC treatment notes, including a December 2007 VAMC podiatry 
consultation report, noted multiple corn and calluses on the 
bottom of the feet, dry cracked skin, painful swelling, and 
color changes to the left lower extremity.  However, there is 
no opinion of record as to the etiology of the Veteran's 
bilateral foot condition or on whether the issues were in 
fact related to jungle rot.  The Veteran's statements 
describe observable symptomatology consistent with a skin 
condition and constitute a report of continuity of 
symptomatology at least for the purpose of providing the 
Veteran with a VA dermatology examination.  Therefore, he 
must be provided with a VA examination to determine whether 
his current bilateral foot symptoms are connected to service.  

Finally, a Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  During the November 2009 
hearing, the Veteran stated that he has experienced a 
worsening of PTSD symptomatology, including intensified, 
daily panic attacks, since his last VA PTSD examination in 
March 2009.  Therefore, a new VA examination is required in 
order to determine the current severity of his PTSD symptoms. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should take the 
necessary steps to obtain all records 
pertaining to the Veteran's outpatient 
treatment at the VAMC, including 
treatment records from December 2008 
until present day.  

2.  Once all relevant treatment records 
are associated with the claims folder, 
afford the Veteran a VA examination with 
a qualified physician to determine 
whether he has a lower extremity disorder 
that was incurred or aggravated in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

Taking into consideration the presumed 
exposure to herbicides, the examiner 
should provide an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any current lower 
extremity disorder or symptoms, including 
thrombosis, peripheral neuropathy, and 
peripheral edema, had its onset in active 
service or is otherwise the result of 
disease or injury in service.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
history must be considered in formulating 
the opinion.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a negative 
opinion).

3.  Once all relevant treatment records 
are associated with the claims folder, 
afford the Veteran a VA examination with 
a qualified physician to determine 
whether he has a current skin disorder 
that was incurred or aggravated in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

Taking into consideration the presumed 
exposure to herbicides, the examiner 
should provide an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any current skin 
disorder had its onset in active service 
or is otherwise the result of disease or 
injury in service.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
history must be considered in formulating 
the opinion.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a negative 
opinion).

4.  Once all relevant treatment records 
are associated with the claims folder, 
afford the Veteran a VA examination to 
evaluate the current severity of PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

The examiner should provide an opinion as 
to the severity of the service connected 
symptomatology and its impact on 
occupational and social functioning. 

The rationale for all opinions should be 
provided.

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).









_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


